bFFlCE    OF THE   ATTORNEY    GENERAL   OF TEXAS
                                  AUSTIN
;
    eRO”ERbEL‘ERe
    AITORNLlOEHLlAL
                                                              667




    -NO.                                "Aauwt   $ 1,oao.00




    to mot wide     ia a 8luung   twa
    or   ltr   ~nnal wraod wr~hm        et-




.
                                                                                                                                 668




                     Uer o .~no          ltatutory
                             Ir lx p n4 4.~                                                   . for Chapter
                                                                                       authority
                                                                                        ._.                                 3,
In4uruaoo    Corpor.tIonr;.to  bwrow saneyi aelmer   14 tna-4   4ny
8t.tutar#    prohlbltica.geiruttbr lx6roI66 or ruoh payer. ?h.n
14,   or  aown,  no ..t.tutor~   autixorlurtloa?or tb8 liiuano* and
8ul.a or then   propond 6.b6ntur.s. ibltrar 16 then        aturtutory
prohIDitlon 4pin6t    t:w lxer8ioe o? luoh gowar. 'X6 think t&t
th6 propooed dob6ntureb   by tha 'ilnion
                                       fl464rv0"lfa Ia6urm106 Cm-
p45y 044 b4 6i4tiaaul4h4d fr4a the 04rtiri4~t4 0r the c04t~ry
lpa&l.~w~8cOaP           wh1.h *.I dlrpprovod irr.ur Opinion tfo.
t;   borhw         ronoy fiai%:.,4: ~r.o~~~~~a~;~t~v~~*~o
th. lldtation wbioh    my b6 ol408d up66 it      by the 1.d o? tbo     iow.rm-
mt    to uhloh it l. n.po..Iblo.      By ~..~IIQJsnd 4.111~ t&        abovo
untlon6d   66bontur6m,  th6 Union Xo4orv6     Ll?e Iaaur6no6   Campuif 8-k.
to lxorolre it8 &n'.ro~tI~... . OOrPoratIon to,borrarmon.y, but
46.k. to oontruot with t&a.    ?ror wR6r it a.~~box'r.umo..~, th.t
ru4h.m.n.~ -111 b. D.id hot lt 4 Dtit%Otli&time, uad a t l parti-
oulru rata or iaer44t,    4nb that It   ri.Ll  84 mid    baok oalf rro~ .
4p.0I.1 rud.
           In OplnlonDo, 0.5866, fhI# a.putaont   rradud   M opln-
1.a bare6 qon the 8.b qu..tloll44 iB lnvo1v.d In thI8   oplnloon.
Th4 pFOpo4Od 44bMC~~   airfU4 4OIUWhat rlcorth0 OUti?iOaw     pcr444d
upon in Oplnlon Xo. O-8846, but it 1. lpgrrentth.t t& 4.6.ntI.1
*loDent.or. the 4aa.. TM propo6.d d.b.nturmr    aontaia aa tutoandl-
t1on.l proml.. to w   o.t o? the .#oI?Io Su.d, at . oort.ln CIB.,
when    .uoh       fund     I.     o nmted          l        mtetod           in tin      dobontaru.              The only
thu      that       ~l.tia&.h.r                   tb         propo8.d           ddWd?O8             frOr   l    re@u&r      bond
OS the oomp6.y 14                  th68      th4y p?Uib                       fOr tbr      pylrnt        O? mama ,out o?
. Q.rt1obd.r ruma.
                     It 18        4tat.d      by        Conah.         08      In4~~4ne0,       Vol.       1, pq.


                     l* l l        ADOW       th e          waqe-do pour. .a@04                            br
        . ..rporat1onr0ra.d to ..rrl .n in.ur...obla....
        luy b6 inrntioned the rI&ht to aoqulr. .nd hold 8urh
        rod        utate          44   l4    .eou4ary                 446      properfor        futur8
        u..       in ..rryIm               on it.           bu.in.66,           to     borrow   ron.~
        to      Q.y  ‘i..66..,         Or    t0        9X’Ot.Ot         it.     8.4.t..       l l l*
        (To      th e lao          8rroot. ~614rl66nJurirprudraoo, Vol.                                        ~9,
        peg*       84)

                     I4    iii4w4rto th4 .bor* 4tated                                  qu44tloa        you      4r4r8~.t-
fully dvled                th&t than I. no 6tatutory                           grohibltfonprohlblt-
M     In4ur0ne4          ooaponq           4uoh        84    th4      Union Reserve Ll?. Itmuraaoo Cow
pany from borrowing nonay Ia thr m6uner prepomrb bl 4ei4    0orp.n~
by the ln.u.no. .nd 8.1. of ~18 gepoaod dobmturo.,      uhlah uo YII
                                                                    669




.vld,a.o. of t&. rpr~$ b.rr.u.d~b~ the raid 0.a~.

          Trootlng thlm en4uor4 your Inquiry,     w4 4x-4
                                          Tour4    *err.   truly

                                     ATTGRNXY     Ok.WiiRAt
                                                         O? TXXAS